          Case 1:18-cv-08649-GHW Document 118 Filed 10/09/20 Page 1 of 2

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 10/09/2020
----------------------------------------------------------------- X
                                                                  :
                                                                  :
KEYLEE LAWRENCE, et al.                                           :
                                                                  :         1:18-cv-08649-GHW
                                                  Plaintiffs, :
                                                                  :             NOTICE
                              -v -                                :
                                                                  :
NYC MEDICAL PRACTICE, P.C., et al.,                               :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- :
                                                                  X
GREGORY H. WOODS, United States District Judge:

          The Court has received the parties’ October 9, 2020 joint status letter, Dkt No. 117. In the

joint status letter, the parties state they consent to a bench trial before a Magistrate Judge. If the

parties wish to proceed before a Magistrate Judge, they may complete and file the attached form.



Dated: October 9, 2020
                                                                  __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
                      Case 1:18-cv-08649-GHW Document 118 Filed 10/09/20 Page 2 of 2
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
